Case: 16-11412   Date Filed: 11/08/2016   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-11412
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 4:15-cv-00620-RH-CAS


RONALD DAVID JONES,

                                                             Plaintiff-Appellant,

                                   versus

CATHARINE ROBINSON,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                             (November 8, 2016)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Ronald Jones, proceeding pro se and in forma pauperis (“IFP”), filed this

civil-rights action under 42 U.S.C. § 1983 against Catharine Robinson, the
                Case: 16-11412        Date Filed: 11/08/2016      Page: 2 of 8


Customer Service Director with the City of Quincy’s Utilities Department in

Quincy, Florida. Jones broadly claimed that Robinson retaliated against him and

violated his civil rights.

       In his complaint, Jones alleged that, on May 18, 2015, Robinson ordered

Jones’s utilities to be shut off for failure to pay his bill, despite the fact that Jones

informed Robinson that he was meeting that same day with a community group

that would pay his bill.1 After his utilities were shut off, Jones met with the

community group, and together they submitted the proper paperwork to have his

utilities reconnected.

       When they submitted the paperwork, Robinson told Jones that his utilities

would be reconnected later that day. However, Robinson called him a few hours

later and told him that she needed something else from the community group and

that it could take up to three days to have his utilities turned back on. According to

Jones, Robinson showed “nothing but resentment and hatred” towards him and

acted as if she had a “personal grudge” against him.

       A magistrate judge screened Jones’s complaint and recommended that it be

dismissed for failure to state a claim on which relief may be granted, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii). Jones filed objections to the magistrate judge’s


       1
           In reviewing the grant of a motion to dismiss for failure to state a claim, we view the
complaint in the light most favorable to the plaintiff, accepting all of the plaintiff’s well-pled
facts as true. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1056–57 (11th Cir. 2007).
                                                2
              Case: 16-11412     Date Filed: 11/08/2016   Page: 3 of 8


recommendation, arguing that Robinson denied him both equal protection of the

laws and due process under the Fourteenth Amendment.               He asserted that

Robinson enforced a facially neutral law in a discriminatory way. He also cited the

First Amendment. Upon reviewing Jones’s objections, the district court agreed

with the magistrate judge that the complaint was deficient in that it failed to allege

facts showing that Jones was entitled to relief under § 1983. The court also denied

Jones leave to amend, finding amendment futile.

      On appeal, Jones contends that he was retaliated against by Robinson and

the City, in violation of the First Amendment, “because of his religious and

political beliefs” and because he previously filed a civil-rights complaint against

the City. And he again asserts that Robinson violated his equal-protection rights

by enforcing a neutral law in a discriminatory way.

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under § 1915(e)(2)(B)(ii), viewing the allegations in the complaint as true.

Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003); Mitchell v. Farcass, 112
F.3d 1483, 1490 (11th Cir. 1997) (holding that the standards for reviewing

dismissals under Rule 12(b)(6), Fed. R. Civ. P., apply to dismissals under

§ 1915(e)(2)(B)(ii)).   We likewise review de novo whether amendment of a

complaint would be futile. Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir.

2007).


                                          3
               Case: 16-11412     Date Filed: 11/08/2016    Page: 4 of 8


      We liberally construe the filings of pro se litigants. Hughes, 350 F.3d at

1160. Despite the leniency accorded pro se litigants, however, courts may not

serve as de facto counsel or rewrite deficient pleadings in order to sustain an

action. Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014).

      To survive dismissal for failure to state a claim, the factual allegations in the

complaint, accepted as true, must be sufficient “to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In other

words, a complaint must contain sufficient factual matter to “state a claim to relief

that is plausible on its face.” Id. at 570. For a claim to have facial plausibility, the

well-pled facts in the complaint must be sufficient to permit the court to infer that

“the defendant is liable for the misconduct alleged,” which means that the plaintiff

must show more than “the mere possibility of misconduct.” Ashcroft v. Iqbal, 556
U.S. 662, 678–79 (2009).

      Under § 1983, a plaintiff may sue state officials who, acting under color of

state law, violate his or her constitutional rights. 42 U.S.C. § 1983. Liberally

construing Jones’s complaint, Jones pled two § 1983 claims:                (1) a First

Amendment retaliation claim; and (2) an equal-protection claim based upon the

unequal application of a facially neutral statute. Jones’s reference to his due-

process rights does not appear to be intended as a stand-alone claim but rather part

and parcel of his equal-protection claim.


                                            4
              Case: 16-11412     Date Filed: 11/08/2016   Page: 5 of 8


      To establish a First Amendment retaliation claim under § 1983, “the plaintiff

must show ‘first, that his speech or act was constitutionally protected; second, that

the defendant’s retaliatory conduct adversely affected the protected speech; and

third, that there is a causal connection between the retaliatory actions and the

adverse effect on speech.’” Keeton v. Anderson-Wiley, 664 F.3d 865, 878 (11th

Cir. 2011) (quoting Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005)).

The third prong requires a showing that the defendant’s subjective motivation for

the adverse action was the plaintiff’s protected speech. Id.

      As for Jones’s equal-protection claim, “we have recognized any individual’s

right to be free from intentional discrimination at the hands of government

officials.” Campbell v. Rainbow City, Ala., 434 F.3d 1306, 1313–14 (11th Cir.

2006).   In general, the Equal Protection Clause is implicated whenever the

government treats similarly situated persons unequally and there is no rational

basis for doing so. Id. at 1314. To establish an equal-protection claim based on

the application of a facially neutral law, the plaintiff must show the following:

(1) that he was treated differently than similarly situated persons and (2) that the

defendant applied the law unequally for the purpose of discriminating against him.

Strickland v. Alderman, 74 F.3d 260, 264 (11th Cir. 1996).

      Here, the district court properly dismissed Jones’s complaint because his

well-pled allegations, accepted as true, do not state a plausible claim that his


                                          5
              Case: 16-11412     Date Filed: 11/08/2016    Page: 6 of 8


constitutional rights were violated. First, Jones’s allegations do not plausibly show

that Robinson or anyone at the City retaliated against him for speech protected by

the First Amendment. Jones did not allege that he engaged in any protected

conduct that triggered the alleged retaliation. Rather, Jones’s allegations reflect

that his utilities were shut off because of an unpaid bill. Once the bill was paid off

by the community group, Jones’s utilities were restored, albeit after a delay of

some period, possibly up to three days.        Jones’s allegations do not plausibly

connect anything that he said with the decision to turn off his utilities, nor do they

suggest that the delay was for an improper purpose. See Keeton, 664 F.3d at 878.

      Second, Jones has not adequately alleged a violation of his equal-protection

rights. Jones never denied that his utility bill was unpaid or that Robinson and the

City, as a general matter, may disconnect the utilities of customers who have not

paid their bill. And his allegations do not present any basis to conclude that

Robinson or the City treated him differently than any other customer who also had

not paid his or her utility bill, or that the reason his utilities were shut off was to

discriminate against him. See Strickland, 74 F.3d at 264. Jones’s allegations that

Robinson resented him and had a personal grudge toward him are not well-pled

facts that we must accept as true, but rather are “naked assertions devoid of further

factual enhancement,” which are insufficient to avoid dismissal. See Iqbal, 556
U.S. at 678 (internal quotation marks omitted) (alteration adopted). Accordingly,


                                          6
              Case: 16-11412    Date Filed: 11/08/2016   Page: 7 of 8


Jones has not stated a plausible equal-protection claim based on unequal

enforcement of a facially neutral law.

      Finally, the district court did not err in denying leave to amend on the basis

of futility. In general, a pro se plaintiff “must be given at least one chance to

amend the complaint before the district court dismisses the action with prejudice,”

at least where a more carefully drafted complaint might state a claim. Bank v. Pitt,

928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner v. Daewoo

Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc) (holding

this rule inapplicable to counseled plaintiffs). But district courts need not grant

leave to amend where amendment would be futile. Cockrell, 510 F.3d at 1310.

Granting leave to amend would be futile if the complaint, as amended, is still

subject to dismissal. Id.

      The only indication of what Jones would allege in an amended complaint

comes from two new allegations in his brief on appeal. In particular, Jones alleges

that Robinson and the City retaliated against him because of his “religious and

political beliefs” and because he previously filed a civil-rights complaint against

the City. However, these vague and conclusory allegations, lacking any supporting

specifics to show how they are connected with the allegations in his complaint, do

not help to show why Robinson’s decision to disconnect Jones’s utilities was made

for a reason other than his admittedly unpaid utility bill, or that the delay in


                                         7
              Case: 16-11412    Date Filed: 11/08/2016   Page: 8 of 8


reconnecting Jones’s utilities was attributable to some misconduct.        Because

Jones’s new allegations give us no reason to believe that a more carefully drafted

complaint might state a claim, the district court properly denied leave to amend

based on the futility of amendment.

      For the reasons stated, we affirm the dismissal of Jones’s civil-rights action

under § 1915(e)(2)(B)(ii).

      AFFIRMED.




                                         8